Fourth Court of Appeals
                                San Antonio, Texas
                                     November 1, 2016

                                    No. 04-16-00569-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                             v.

                                  Charles CERVANTES,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-03566
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to November 20, 2016.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court